***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. MAXINE THORNE
                 (AC 43120)
                 Bright, C. J., and Elgo and Alexander, Js.

                                  Syllabus

Convicted, after a jury trial, of six counts of the crime of wilful failure to
    pay sales tax, the defendant appealed to this court. Held:
1. There was insufficient evidence to support the defendant’s conviction of
    wilful failure to pay sales tax as charged in count four of the operative
    information, the state having presented no evidence that the defendant
    failed to pay the sales tax allegedly due on the date specified in that
    count.
2. There was sufficient evidence to support the defendant’s conviction of
    wilful failure to pay sales tax as charged in the remaining counts of the
    operative information: the state presented sufficient evidence by which
    the jury could have found beyond a reasonable doubt that the defendant,
    as the person responsible to pay sales tax for her husband’s sole proprie-
    torship, was a person who was required by law to pay sale taxes and
    that she wilfully failed to do so; moreover, although the information
    technically charged that the defendant wilfully failed to pay sales tax
    as the owner of a different business entity, the name of the business
    entity was not an essential element of the crime, the evidence proved
    that the defendant wilfully failed to pay sales tax that was owed for the
    sole proprietorship, and the defendant made no claim of variance at
    trial, did not object to the admissibility of the evidence regarding the
    sole proprietorship on the ground of variance and did not claim that
    she was prejudiced in her defense and that substantial injustice had
    been done because of the language in the information.
3. The defendant could not prevail on her unpreserved claim that the trial
    court misled the jury by giving an improper jury instruction that diluted
    the state’s burden of proof and weakened her presumption of innocence;
    the defendant conceded that she waived her claim, and, contrary to her
    contention, her conviction did not warrant reversal under the plain error
    doctrine, as she failed to carry her burden of demonstrating that the
    court’s instruction misled the jury and affected the fairness and integrity
    of and public confidence in the proceeding.
            Argued February 8—officially released May 4, 2021

                             Procedural History

   Substitute information charging the defendant with
six counts of the crime of wilful failure to pay sales
tax, brought to the Superior Court in the judicial district
of Hartford and tried to the jury before Baio, J.; verdict
and judgment of guilty, from which the defendant
appealed to this court. Affirmed in part; reversed in
part; judgment directed.
  Raymond L. Durelli, assigned counsel, for the appel-
lant (defendant).
  Linda F. Currie, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, executive
assistant state’s attorney, and Mirella Giambalvo,
senior assistant state’s attorney, for the appellee (state).
                         Opinion

   ALEXANDER, J. The defendant, Maxine Thorne,1
appeals from the judgment of conviction, rendered after
a jury trial, of six counts of wilful failure to pay sales
tax in violation of General Statutes § 12-428 (1). On
appeal, the defendant claims that (1) there was insuffi-
cient evidence to support her conviction and (2) the
trial court’s jury instruction substantially misled the
jury. We reverse in part and affirm in part the judgment
of the trial court.
   The jury reasonably could have found the following
facts on the basis of the evidence presented at trial.
In October, 1999, Robert C. Thorne, the defendant’s
husband (husband), applied to the Department of Reve-
nue Services (department) for a tax registration number
for his tree work and landscaping business as a sole
proprietorship. Sometime later, the defendant filed an
application for the organization of a domestic limited
liability company known as Bob Thorne Tree & Land-
scaping, LLC, with the Secretary of the State and regis-
tered the LLC with the department. The defendant, how-
ever, did not register the LLC for sales tax remittance
as required. The sole proprietorship and the LLC were
being operated simultaneously. Andrea Closson, a
department tax enforcement special agent, testified, on
the basis of her training and experience, that a new
registration for sales tax remittance often is not filed
to avoid § 12-428 (1) responsibilities2 and to avoid pay-
ing taxes.
   In March, 2012, the defendant and her husband
opened a business checking account at Wells Fargo
Bank, N.A. (Wells Fargo). The couple completed a four
page application, stating that the name on the account
was ‘‘Robert Thorne [doing business as] Bob Thorne
Tree & Landscaping,’’ the name of the business was
‘‘Bob Thorne Tree & Landscaping,’’ the type of business
was ‘‘[s]ole [p]roprietor,’’ and the date the business
originally was established was May 8, 2008. The defen-
dant and her husband were the authorized signatories
on the account, and their signatures appear on the appli-
cation. The husband was listed as the ‘‘[o]wner/[k]ey
[i]ndividual.’’ Thereafter, the defendant entered infor-
mation pertaining to the Wells Fargo account into the
department’s taxpayer service center account that she
had created for the sole proprietorship. The tax pay-
ments that were made to the department were drawn
on checks from the Wells Fargo account.3
   On or about April 16, 2016, the defendant filed five
untimely sales and use tax returns with the department,
identifying the business entity as ‘‘Robert Thorne.’’ She
signed the returns as the owner. The documents filed
by the defendant identified five periods for which sales
tax was owed,4 but the department never received pay-
ment of the taxes.
   In January, 2017, Closson was assigned to investigate
the sole proprietorship of Robert Thorne. During her
investigation, Closson reviewed multiple sales tax
returns that the defendant had signed as the owner of
the business known as ‘‘Robert Thorne.’’ On October
3, 2017, Closson and David Stephens, a department tax
enforcement special agent, visited the defendant and
her husband at their home. At that time, Closson asked
the couple who was responsible for paying taxes on
behalf of the business. The defendant’s husband pointed
to the defendant and stated, ‘‘She is.’’ The defendant
remained silent but did not deny her husband’s repre-
sentation. The defendant stated to Closson and Ste-
phens that her husband’s original business was closed
and that she had registered a new business entity called
Bob Thorne Tree & Landscaping, LLC, with the depart-
ment.
   On the basis of her subsequent investigation, Closson
determined that the original business had never been
closed and that the new business called Bob Thorne
Tree & Landscaping, LLC, was not registered with the
department to pay sales tax. Closson consulted the web-
site for the department taxpayer service center and
learned that the defendant was the administrator for
the business known as ‘‘Robert C. Thorne.’’ The website
also contained information regarding the Wells Fargo
account. Closson subpoenaed the financial records for
the Wells Fargo account. Pursuant to her investigation,
Closson concluded that the defendant was the person
responsible for paying the sales tax for the business
known as Robert C. Thorne.
   On or about March 1, 2018, the defendant was
arrested pursuant to a warrant. In a six count, amended
long form information (information), the state accused
the defendant of wilfully having failed to pay state sales
tax for six periods in 2015 in violation of § 12-428 (1).5
The charges against the defendant were tried to a jury
in April, 2019. During the trial, Stephens testified that
the person responsible for paying state sales tax ‘‘is
any individual who has a duty and is required by law
to file Connecticut tax returns and pay the tax due,’’
somebody who is financially responsible for the busi-
ness and who acts like a registered owner in the busi-
ness. Closson testified that she had determined that the
defendant was the financially responsible party for the
business Bob Thorne Tree & Landscaping, LLC, and for
the sole proprietorship of Robert Thorne. She made
that determination on the basis of statements made by
the defendant’s husband and the defendant’s having
signed the Wells Fargo checks sent to the department.
The defendant also had signed the sales tax returns
as owner, and she is named the administrator on the
taxpayer service center account.
 In its closing argument, the state argued that the case
was about the defendant’s ‘‘trying to get out of paying
sales taxes for the business Bob Thorne Tree & Land-
scaping.’’ The state urged the jury to find that the defen-
dant was the person responsible for paying sales tax
for her husband’s business and that she had failed to
do so. In her closing argument, the defendant stated
that she was not ‘‘responsible for anything’’ and that
‘‘no one was there to verify it was actually even [her]
signature.’’ The jury found the defendant guilty of each
of the six counts of wilful failure to pay sales tax as
charged.
   On May 6, 2019, the court sentenced the defendant on
each of the six counts to four months of incarceration,
execution suspended, and two years of probation. The
four month sentences were to be served consecutively
for a total effective sentence of two years of incarcera-
tion, execution suspended, followed by two years of
probation. As a special condition of probation, the court
ordered the defendant to make restitution in the amount
of $4221 within the first fifteen months of probation.
Following sentencing, the defendant appealed.
                             I
   The defendant first claims that the state presented
insufficient evidence to support her conviction of wilful
failure to pay sales tax in violation of § 12-428 (1) as
charged in the information. We disagree that there was
insufficient evidence to convict the defendant as
charged in counts one, two, three, five, and six of the
information. We, however, agree that there was insuffi-
cient evidence to convict the defendant as charged in
count four. In count four of the information, the state
charged the defendant with failure to pay sales tax due
on August 31, 2015. On appeal, the defendant claims
that the state presented no evidence that she failed to
pay sales tax due on August 31, 2015. Our review of
the record supports the defendant’s claim, and the state
concedes that it failed to present any evidence with
respect to count four. We, therefore, reverse the defen-
dant’s conviction as to count four and remand the case
to the trial court with direction to render a judgment
of acquittal as to that count and to resentence the defen-
dant.
  In the remaining counts of the information, the state
charged that ‘‘as required by law as the registered owner
of business ‘Bob Thorne Tree & Landscaping, LLC’ to
pay any tax, [the defendant] wilfully failed to pay such
tax at the time required by law’’ in violation of § 12-
428 (1). The defendant argues on appeal that the state
introduced fourteen documents into evidence, all of
which concerned the business known as ‘‘Robert
Thorne, sole proprietor, or Robert Thorne [doing busi-
ness as] Bob Thorne Tree & Landscaping,’’6 but that it
introduced no evidence with regard to sales tax owed
by the business Bob Thorne Tree & Landscaping, LLC.
The defendant, therefore, claims that there was insuffi-
cient evidence by which the jury reasonably and logi-
cally could have found that she wilfully failed to pay
sales tax as charged.
  In response, the state argues that the defendant had
sufficient notice of the crimes against which she had
to defend regardless of any variance between the infor-
mation, i.e., the inclusion of LLC, and the evidence
adduced at trial that concerned the sole proprietorship
as the business entity for which she had a duty to pay
sales tax. Significantly, the state notes that the defen-
dant does not claim that the evidence did not establish
that she was the person responsible for paying the sales
tax due on behalf of the sole proprietorship or ‘‘Robert
Thorne [doing business as] Bob Thorne Tree & Land-
scaping.’’ We agree with the state.
   It is well known that a defendant ‘‘who asserts an
insufficiency of the evidence claim bears an arduous
burden.’’ (Internal quotation marks omitted.) State v.
Leandry, 161 Conn. App. 379, 383, 127 A.3d 1115, cert.
denied, 320 Conn. 912, 128 A.3d 955 (2015). When
reviewing a claim of insufficient evidence, an appellate
court applies a two part test. See, e.g., State v. Juarez,
179 Conn. App. 588, 595, 180 A.3d 1015 (2018), cert.
denied, 331 Conn. 910, 203 A.3d 1245 (2019). ‘‘We first
review the evidence presented at trial, construing it in
the light most favorable to sustaining the verdict. . . .
[Second, we] . . . determine whether the jury could
have reasonably concluded, upon the facts established
and the inferences reasonably drawn therefrom, that
the cumulative effect of the evidence established guilt
beyond a reasonable doubt. . . . In this process of
review, it does not diminish the probative force of the
evidence that it consists, in whole or in part, of evidence
that is circumstantial rather than direct. . . . The issue
is whether the cumulative effect of the evidence was
sufficient to justify the verdict of guilty beyond a reason-
able doubt.’’ (Internal quotation marks omitted.) Id.
   ‘‘[T]he jury must find every element proven beyond
a reasonable doubt in order to find the defendant guilty
of the charged offense, [but] each of the basic and
inferred facts underlying those conclusions need not
be proved beyond a reasonable doubt. . . . If it is rea-
sonable and logical for the jury to conclude that a basic
fact or an inferred fact is true, the jury is permitted to
consider the fact proven and may consider it in combi-
nation with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt.’’ (Internal quotation marks
omitted.) State v. Daniel B., 164 Conn. App. 318, 326,
137 A.3d 837 (2016), aff’d, 331 Conn. 1, 201 A.3d 989
(2019). An appellate court defers to the jury’s assess-
ment of the credibility of witnesses on the basis of their
firsthand observation of their conduct. State v. Juarez,
supra, 179 Conn. App. 596.
  Section 12-428 (1) provides in relevant part: ‘‘Any
person required under this chapter to pay any tax . . .
who wilfully fails to pay such tax . . . at the time
required by law, shall, in addition to any other penalty
provided by law, be fined not more than one thousand
dollars or imprisoned not more than one year or both.
. . . As used in this section ‘person’ includes any officer
or employee of a corporation, or a member or employee
of a partnership under a duty to pay such tax . . . .’’7
Section 12-428 (1) required the state to prove that the
defendant was a person required by law to pay state
sales tax and that she wilfully failed to do so. The statute
does not require the state to prove the name of the
entity owing the sales tax.
   There are certain fundamental principles applicable
to the statutory construction of tax statutes. ‘‘[W]hen
the issue is the imposition of a tax, rather than a claimed
right to an exemption or a deduction, the governing
authorities must be strictly construed against the
[C]ommissioner [of Revenue Services] and in favor of
the tax payer. . . . [S]tatutes establishing the proce-
dure for the collection of taxes, including statutes
enacted to prevent tax frauds, [however] are given a
liberal, rather than strict, construction.’’ (Citations
omitted; internal quotation marks omitted.) Leonard v.
Commissioner of Revenue Services, 264 Conn. 286, 295,
823 A.2d 1184 (2003).
   In the relevant counts of the information, the state
alleged that, on a date certain, the defendant was
required by law as the registered owner of ‘‘Bob Thorne
Tree & Landscaping, LLC,’’ to pay any tax and wilfully
failed to do so. (Internal quotation marks omitted.)
‘‘[G]enerally speaking, the state is limited to proving
that the defendant has committed the offense in sub-
stantially the manner described in the information. . . .
Despite this general principle, however, both this court
and our Supreme Court have made clear that [t]he inclu-
sion in the state’s pleading of additional details concern-
ing the offense does not make such allegations essential
elements of the crime, upon which the jury must be
instructed. . . . Our case law makes clear that the
requirement that the state be limited to proving an
offense in substantially the manner described in the
information is meant to assure that the defendant is
provided with sufficient notice of the crimes against
which [she] must defend. As long as this notice require-
ment is satisfied, however, the inclusion of additional
details in the charge does not place on the state the
obligation to prove more than the essential elements
of the crime.’’ (Emphasis omitted; internal quotation
marks omitted.) State v. Vere C., 152 Conn. App. 486,
527, 98 A.3d 884, cert. denied, 314 Conn. 944, 102 A.3d
116 (2014).
   At its core, the defendant’s claim is not one of insuffi-
cient evidence but, rather, one of variance. See State
v. Rafanello, 151 Conn. 453, 456, 199 A.2d 13 (1964).
That is, that, although the information charged that the
defendant wilfully failed to pay sales tax as the owner of
‘‘ ‘Bob Thorne Tree & Landscaping, LLC,’ ’’ the evidence
proved that she wilfully failed to pay sales tax that was
owed for the sole proprietorship. The defendant made
no claim of variance at trial, and she did not object to
the admissibility of any of the evidence regarding the
sole proprietorship on the ground of variance. In the
absence of a ‘‘showing of substantial injustice,’’ we do
not entertain claims not advanced at trial. State v. Rafa-
nello, supra, 456–57. The proper way for the defendant
to have asserted such a claim at trial would have been
by a timely objection to the evidence offered. See id.,
457. If the defendant had suggested the variance at trial
and the trial court found it to exist, it would not have
been a ground for acquittal but would have permitted
the state to amend the information as needed to make
it conform to the evidence.8 See id.
   ‘‘When the state’s pleadings have informed the defen-
dant of the charge against [her] with sufficient precision
to enable [her] to prepare [her] defense and to avoid
prejudicial surprise, and were definite enough to enable
[her] to plead to [her] acquittal or conviction in bar of
any further prosecution for the same offense, they have
performed their constitutional duty. . . . The inclusion
in the state’s pleading of additional details concerning
the offense does not make such allegations essential
elements of the crime, upon which the jury must be
instructed.’’ (Citations omitted; internal quotation
marks omitted.) State v. Morrill, 197 Conn. 507, 551,
498 A.2d 76 (1985); id., 552 (location of murder not
essential element of crime); see also State v. Sharpe,
195 Conn. 651, 667, 491 A.2d 345 (1985) (deadly weapon
element did not require court to instruct jury that crime
could only be committed with pistol); State v. Sam, 98
Conn. App. 13, 37–38, 907 A.2d 99 (state need not prove
knife was dangerous instrument used to commit crime),
cert. denied, 280 Conn. 944, 912 A.2d 478 (2006). In the
present case, the name of the business entity was not
an essential element of the crime of wilful failure to
pay sales tax pursuant to § 12-428 (1).
   Furthermore, the defendant cannot prevail on her
claim without demonstrating that she was in fact preju-
diced in her defense on the merits and that substantial
injustice has been done on the basis of the language in
the information. See Practice Book § 36-18; State v.
Rafanello, supra, 151 Conn. 457. The defendant has
made no such claim; she knew that she was being prose-
cuted for failure to pay sales tax for her husband’s tree
and landscaping business, regardless of its technical
name.
  On the basis of our review of the record, we conclude
that there was sufficient evidence by which the jury
could find beyond a reasonable doubt that the defen-
dant, as the person responsible to pay sales tax for the
tree service business, was a person who was required
by law to pay sales tax and that she wilfully failed to
do so. The defendant’s claim therefore fails.
                              II
   The defendant also claims that the court misled the
jury by giving an improper instruction that diluted the
state’s burden of proof and weakened the defendant’s
presumption of innocence. The state contends that the
claim is not reviewable because the defendant waived
it by failing to submit a written request to charge or to
take an exception to the charge given by the court. In
her appellate brief, the defendant acknowledges that
she did not preserve her claim for appellate review but
argues that her claim is reviewable pursuant to the plain
error doctrine. We disagree with the defendant.
   Practice Book § 42-16 provides in relevant part that
‘‘[a]n appellate court shall not be bound to consider
error as to the giving of, or the failure to give, an instruc-
tion unless the matter is covered by a written request
to charge or exception has been taken by the party
appealing immediately after the charge is delivered
. . . .’’
   ‘‘[W]hen the trial court provides [the parties] with a
copy of the proposed jury instructions, allows a mean-
ingful opportunity for their review, solicits comments
. . . regarding changes or modifications and [the defen-
dant] affirmatively accepts the instructions proposed
or given, the defendant may be deemed to have knowl-
edge of any potential flaws therein and to have waived
implicitly the constitutional right to challenge the
instructions on direct appeal. Such a determination by
the reviewing court must be based on a close examina-
tion of the record and the particular facts and circum-
stances of each case.’’ State v. Kitchens, 299 Conn. 447,
482–83, 10 A.3d 942 (2011).
  The record in the present case discloses that the trial
court provided the defendant and the state with a copy
of its proposed charge and the next day solicited com-
ments regarding it. The court agreed to make several
changes to its charge and provided copies of the revised
charge to the defendant and the state. The next day,
the court reviewed the revised charge page by page
with the defendant and the state. The defendant did
not object to the proposed charge. The court further
canvassed the defendant as follows:
  ‘‘The Court: You have no objections to anything that
has been included in the charge?
  ‘‘The Defendant: No.
  ‘‘The Court: You’re not asking that anything be
removed from the charge?
  ‘‘The Defendant: No.
  ‘‘The Court: Are you asking that anything be added
to the charge?
  ‘‘The Defendant: No.
  ‘‘The Court: Are you taking any exception to the
charge at all?
  ‘‘The Defendant: No.’’
  On the basis of this record, we conclude that the
defendant waived the right to challenge the court’s
instruction on appeal.9
   The defendant, however, posits that a Kitchens
waiver does not foreclose claims of plain error. See
State v. McClain, 324 Conn. 802, 812, 155 A.3d 209
(2017). Although that is a correct statement of the law,
the plain error exception to the Kitchens waiver rule
is inapplicable in the present case. ‘‘An appellate court
addressing a claim of plain error first must determine
if the error is indeed plain in the sense that it is patent
[or] readily [discernible] on the face of a factually accu-
rate record, [and] also . . . obvious in the sense of not
debatable. . . . This determination clearly requires a
review of the plain error claim presented in the light
of the record.’’ (Internal quotation marks omitted.) Id.
‘‘The plain error doctrine is reserved for truly extraordi-
nary situations [in which] the existence of error is so
obvious that it effects the fairness and integrity of and
public confidence in the judicial proceedings.’’ (Internal
quotation marks omitted.) Id.
   ‘‘[I]n addition to examining the patent nature of the
error, the reviewing court must examine that error for
the grievousness of its consequences in order to deter-
mine whether reversal under the plain error doctrine
is appropriate. A party cannot prevail under plain error
unless it has demonstrated that the failure to grant relief
will result in manifest injustice. . . . [Previously], we
described the two-pronged nature of the plain error
doctrine: [An appellant] cannot prevail under [the plain
error doctrine] . . . unless [she] demonstrates that the
claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ (Emphasis in original; internal quotation
marks omitted.) Id.
  In the present case, the defendant claims that the
court’s charge was improper because the court did not
make clear that (1) she, (2) ‘‘Robert Thorne, sole propri-
etor, or Robert Thorne [doing business as] Bob Thorne
Tree & Landscaping,’’ and (3) Bob Thorne Tree & Land-
scaping, LLC, are three distinct legal entities. Or stated
differently, the court did not instruct the jury as to
the legal distinctions between an individual conducting
business under his own name, an individual conducting
business under an assumed name, e.g., ‘‘doing business
as,’’ and an LLC conducting business under its legal
name. The defendant claims that it was important for
the jury to know the legal distinctions because the infor-
mation charged the defendant with failing to pay sales
tax as required by law as the registered owner of the
business ‘‘Bob Thorne Tree & Landscaping, LLC.’’ The
defendant, however, has not explained why the legal
distinction is relevant in this particular case. The issue
for the jury to decide was whether the defendant was
the person responsible for paying the sales tax, regard-
less of the name of the business.
   As we explained in part I of this opinion, the name
of the business that owed sales tax was not an essential
element of the crime of wilful failure to pay any tax
required by law. An information that includes additional
details concerning an offense does not make such alle-
gations an essential element of the crime. See State v.
Sam, supra, 98 Conn. App. 38.
   In the present case, the court instructed the jury in
relevant part as follows: ‘‘The first element that the
state must prove is that the defendant was a person
required to pay sales tax under the statute. Under our
law, any person who makes retail sales, as defined by
our statutes, is required to pay sales tax. Person is
defined in pertinent part as any individual, firm, [or]
limited liability company . . . under a duty to pay such
tax. Sales, as defined by our statutes, includes the ren-
dering of certain services for a consideration . . .
includ[ing] landscaping and horticultural services.
Therefore, in order to find that the state’s burden of
proof has been satisfied as to this element, the state
must prove beyond a reasonable doubt that the defen-
dant is a person who was required to pay sales tax
under the law.’’
   The defendant has failed to explain why the legal
distinction between various business entities was rele-
vant to the jury’s determining whether she, who identi-
fied herself to the department as the owner of the tree
and landscaping business, had a duty to pay sales tax.
The defendant, therefore, has failed to carry her burden
to demonstrate that the court’s instruction misled the
jury and that the instruction affected the fairness and
integrity of and public confidence in the judicial pro-
ceeding. For the foregoing reasons, the defendant’s con-
viction of wilful failure to pay sales tax does not warrant
reversal pursuant to the plain error doctrine.
  The judgment is reversed with respect to the defen-
dant’s conviction of wilful failure to pay sales tax as
charged in count four and the case is remanded with
direction to render judgment of acquittal on that charge
only and to resentence the defendant on the remaining
charges; the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    The defendant represented herself at trial but was represented by counsel
on appeal.
  2
    General Statutes § 12-428 (1) provides in relevant part: ‘‘Any person
required under this chapter to pay any tax, or required under this chapter
or by regulations thereunder to make a return, keep any record or supply
any information, who wilfully fails to pay such tax, make such return, keep
such records or supply such information, at the time required by law, shall,
in addition to any other penalty provided by law, be fined not more than
one thousand dollars or imprisoned not more than one year or both. . . .’’
   3
     Copies of the Wells Fargo account application and checks and a screen
shot of the taxpayer service center account were placed into evidence at trial.
   4
     The tax returns at issue documented sales taxes owed for the following
periods: (1) April, 2015, $641 due by May 31, 2015; (2) May, 2015, $846 due
by June 30, 2015; (3) June, 2015, $256 due by July 31, 2015; (4) September,
2015, $569 due by October 31, 2015; and (5) October, 2015, $733 due by
November 30, 2015. Copies of the tax returns were placed into evidence
at trial.
   5
     On March 29, 2019, the senior assistant state’s attorney accused the
defendant in the information as follows:
   ‘‘Count one . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about May 31, 2015 . . . as required by law as the
registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’ . . . .
   ‘‘Count two . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about June 30, 2015 . . . as required by law as the
registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’ . . . .
   ‘‘Count three . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about July 31, 2015 . . . as required by law as the
registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’ . . . .
   ‘‘Count four . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about August 31, 2015 . . . as required by law as the
registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’ . . . .
   ‘‘Count five . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about October 31, 2015 . . . as required by law as the
registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’. . . .
   ‘‘Count six . . . wilful failure to pay sales tax in violation of [§] 12-428
(1) . . . [due] on or about November 30, 2015 . . . as required by law as
the registered owner of business ‘Bob Thorne Tree & Landscaping, LLC’
. . . . ’’
   6
     The defendant did not object to any of the documents the state placed
into evidence at trial.
   7
     General Statutes § 12-407 (a) provides in relevant part: ‘‘Whenever used
in this chapter . . . (2) ‘Sale’ and ‘selling’ mean and include . . . (I) The
rendering of certain services, as defined in subdivision (37) of this subsection
. . . (12) ‘Retailer’ includes . . . (D) Every seller rendering any service
described in subdivision (2) of this subsection . . . [and] (37) ‘Services’ for
purposes of subdivision (2) of this subsection, means . . . (V) Landscaping
and horticulture services . . . .’’
   8
     Pursuant to Practice Book § 36-18, ‘‘[a]fter commencement of the trial
for good cause shown, the judicial authority may permit the prosecuting
authority to amend the information at any time before a verdict or finding
if no additional or different offense is charged and no substantive rights of
the defendant would be prejudiced.’’
   9
     ‘‘[I]t is the established policy of the Connecticut courts to be solicitous
of [self-represented parties] and when it does not interfere with the rights
of other parties to construe the rules of practice liberally in favor of the
[self-represented] party. . . . Although we allow [self-represented parties]
some latitude, the right of self-representation provides no attendant license
not to comply with relevant rules of procedural and substantive law.’’ (Inter-
nal quotation marks omitted.) State v. Adams, 117 Conn. App. 747, 755, 982
A.2d 187 (2009). Consequently, ‘‘[w]hen a defendant elects to proceed with-
out the benefit of counsel, [she] takes the risk that because of [her] inexperi-
ence and lack of knowledge [of the law], [she] will suffer disadvantages to
which, with proper representation, [she] would not be subject.’’ State v. Lo
Sacco, 12 Conn. App. 481, 496, 531 A.2d 184, cert. denied, 205 Conn. 814,
533 A.2d 568 (1987).